Exhibit 10.3

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) dated as of February 14, 2006 by and
between Alexion Pharmaceuticals, Inc., a Delaware corporation (the “Company”),
and Stephen P. Squinto, Ph.D. (the “Employee”).

WITNESSETH

WHEREAS, the Company and Employee are parties to that certain Employment
Agreement dated as of October 20, 2003 (the “Old Employment Agreement”);

WHEREAS, the Company and the Employee desire to cancel the Old Employment
Agreement and enter into the Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1. Employment. Duties and Acceptance.

(a) The Company hereby employs the Employee, for the Term (as hereinafter
defined), to render full-time services to the Company as the Executive Vice
President and Head of Research, and to perform such duties commensurate with
such office as the Employee shall reasonably be directed by the Company to
perform. The Employee will report directly to the Chief Executive Officer.

(b) The Employee hereby accepts such employment and agrees to render the
services described above.

(c) The principal place of employment of the Employee hereunder shall at all
times during the Term be in the greater Cheshire, Connecticut area, or other
locations acceptable to the Employee, in the Employee’s sole discretion.

(d) Notwithstanding anything to the contrary herein, although the Employee shall
provide services as a full time employee, it is understood that the Employee,
with the Company’s consent, may (1) have non full-time academic appointments;
(2) participate in professional activities; (3) publish academic articles; and
(4) participate in community and/or philanthropic activities (collectively,
“Permitted Activities”); provided, however, that such Permitted Activities do
not interfere with the Employee’s duties to the Company.



--------------------------------------------------------------------------------

2. Term of Employment.

The term of the Employee’s employment under this Agreement (the “Term”)
commences as of February 1, 2006 (the “Effective Date”) and shall end on the
third anniversary thereof, unless sooner terminated pursuant to Section 6, 7 or
8 of this Agreement. Notwithstanding the foregoing, unless notice is given by
the Employee or the Company at least six months prior to the expiration of the
Term of this Agreement (or at least six months prior to the expiration of any
extension hereof), the Term of the Agreement shall be automatically extended by
one year from the date it would otherwise end (whether upon expiration of the
original Term or any extension(s) thereof), unless sooner terminated pursuant to
Section 6, 7 or 8 hereof.

 

3. Compensation and Benefits.

(a) As compensation for services to be rendered pursuant to this Agreement, the
Company agrees to pay the Employee, during the Term, an annual base salary of
$291,000 as adjusted from time to time, which shall be not less than the
Employee’s base salary in effect immediately prior to the Effective Date (the
“Base Salary”), payable in accordance with its regular payroll practices. The
Employee’s Base Salary hereunder shall be reviewed at least annually thereafter
during the Term of the Agreement for increase in the discretion of the Company.

(b) The Company agrees that the Employee shall be eligible for an annual
performance bonus from the Company with respect to each fiscal year of the
Company that ends during the Term, pursuant to the Company’s management
incentive bonus program in effect from time to time. The amount of any such
bonus shall be determined by the Company in its discretion, consistent with the
Company’s performance, the Employee’s contribution to the Company’s performance
and the provisions of any applicable incentive bonus program.

(c) The Company agrees to grant to the Employee during the Term, at the time of
its usual annual, semi-annual, or other periodic general grant to employees for
the applicable period, such options to purchase shares of the Company’s common
stock, restricted shares of the Company’s common stock, and/or other
equity-based awards as the Company and the Board of Directors shall determine.
In the event of the consummation of a Change in Control (as defined in
Section 14) of the Company, all previously granted stock options and other
equity awards for which vesting schedule is based solely on passage of time and
continuation of employment (“Time-Vesting Equity Awards”) shall vest immediately
prior to such Change in Control and remain fully exercisable through their
original term with all rights. Further, in the event of the consummation of a
Change in Control, all previously granted equity awards, other than the
Time-Vesting Equity Awards, will vest based on the percentage of goals and
objectives achieved by the Employee and the Company as determined in good faith
by the Board of Directors prior to such a Change in Control.

(d) The Company shall pay or reimburse the Employee for all reasonable expenses
actually incurred or paid by the Employee during the Term in the performance of
services under this Agreement, upon presentation of expense statements or
vouchers or such other supporting information as it reasonably may require.

 

-2-



--------------------------------------------------------------------------------

(e) During the Term, the Employee shall be eligible to participate in all
qualified and non-qualified savings and retirement plans, and all other
compensation and benefit plans and programs, excluding change of control
severance pay plans made generally available to the Company’s employees, but
including welfare and fringe benefit programs, that are generally available to
other senior employees of the Company.

(f) During the Term, the Employee shall be eligible for paid vacation of four
(five if the Employee has been employed by the Company for more than five years)
weeks per calendar year taken in accordance with the vacation policy of the
Company.

 

4. Confidentiality.

The Employee acknowledges to be bound by the terms and conditions of the
“Proprietary Information and Inventions Agreement” previously entered into with
the Company. Employee and the Company agree that following termination of this
Agreement for any reason, confidentiality provisions of the Proprietary
Information and Inventions Agreement shall be applicable only to material,
non-public proprietary information of the Company. Notwithstanding any other
provision of this Agreement, except with respect to the immediately preceding
sentence, the Employee shall continue to be bound by the terms of such
Proprietary Information and Inventions Agreement which shall survive the
termination of this Agreement in accordance with its terms.

 

5. Non-Competition, Non-Solicitation and Non-Disparagement.

(a) During the Term, the Employee shall not (1) provide any services, directly
or indirectly, to any other business or commercial entity without the consent of
the Board of Directors, which may be withheld in the Company’s sole discretion,
or (2) participate in the formation of any business or commercial entity without
the consent of the Company, which may be withheld in the Company’s sole
discretion; provided, however, that nothing contained in this Section 5(a) shall
be deemed to prohibit the Employee from acquiring, solely as an investment,
shares of capital stock (or other interests) of any corporation (or other
entity) not exceeding 2% of such corporation’s (or other entity’s) then
outstanding shares of capital stock and provided, further, that nothing
contained herein shall be deemed to limit the Employee’s Permitted Activities
pursuant to Section 1(d).

(b) If the Employee is terminated by the Company for Cause (as defined in
Section 6(c)) or if the Employee terminates this Agreement other than in
accordance with Section 7 following a Constructive Termination or for Good
Reason under Section 8 hereof, then for a period of one year following the date
of termination or, if the Employee receives Severance Payments in accordance
with Sections 9(c) or Section 9(d), then for the period such Severance Payments
are received, the Employee shall not anywhere in the United States (1) provide
any services in the Company’s Field of Interest (as defined in Section 14),
directly or indirectly, to any other business or commercial entity,
(2) participate in the formation of any business or commercial entity engaged
primarily in the Company’s Field of Interest, or (3) directly or indirectly
employ, or seek to employ or secure the services in any capacity of, any person
employed at that time by the Company

 

-3-



--------------------------------------------------------------------------------

or any of its Affiliates, or otherwise encourage or entice any such person to
leave such employment, or solicit or encourage any customer, consultant,
independent contractor, or vendor of the Company to terminate or diminish its
relationship with the Company; provided, however, that nothing contained in this
Section 5(b) shall be deemed to prohibit the Employee from acquiring, solely as
an investment, shares of capital stock (or other interests) of any corporation
(or other entity) in the Company’s Field of Interest not exceeding 2% of such
corporation’s (or other entity’s) then outstanding shares of capital stock and
provided, further, that nothing contained herein shall be deemed to limit
Employee’s Permitted Activities pursuant to Section 1(d). This Section 5(b)
shall be subject to written waivers that may be obtained by the Employee from
the Company.

(c) At no time during the Term of this Agreement or thereafter will Employee
knowingly make any written or verbal untrue statement that disparages the
Company or its Affiliates in communications with any customer, client or the
public.

(d) If the Employee commits a breach, or threatens to commit a breach, of any of
the provisions of this Section 5 or Exhibit A, the Company shall have the right
and remedy to have the provisions of this Agreement specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages may not provide an adequate remedy to the Company. The
Employee therefore agrees that the Company, in addition to any other remedies
available to it, shall be entitled to preliminary and permanent injunctive
relief against any breach or threatened breach by the Employee of any of the
provisions of this Section 5 or Appendix A, without having to post bond.

(e) If any of the covenants contained in this Section 5 or Appendix A, or any
part thereof, is hereafter construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect without regard to the invalid portions.

(f) If any of the covenants contained in this Section 5 or Appendix A, or any
part thereof, is held to be unenforceable because of the duration or scope of
such provision or the area covered thereby, the parties agree that the court
making such determination shall have the power to reduce the duration and/or
area of such provision and, in its reduced form, such provision shall then be
enforceable.

(g) In the event that the courts of any one or more of such states shall hold
any such covenant wholly unenforceable by reason of the breadth of such scope or
otherwise, it is the intention of the parties hereto that such determination not
bar or in any way affect the Company’s right to the relief provided above in the
courts of any other states within the geographical scope of such other
covenants, as to breaches of such covenants in such other respective
jurisdictions, the above covenants as they relate to each state being, for this
purpose, severable into diverse and independent covenants.

 

-4-



--------------------------------------------------------------------------------

6. Termination by the Company.

The Company may terminate the Employee as follows during the Term of this
Agreement if any one or more of the following shall occur:

(a) The Employee shall die during the Term; provided, however, that the
Employee’s estate shall be entitled to receive the (1) Employee’s Base Salary
through the date which is 90 days after the Employee’s date of death and (2) a
pro-rata annual performance bonus with respect to the fiscal year of the Company
during which death occurs. Upon the Employee’s death, Time-Vesting Equity Awards
previously granted to the Employee shall become immediately exercisable and
remain exercisable through their original terms with full rights as if the
Employee’s employment had not terminated. All equity awards, other than the
Time-Vesting Equity Awards, previously granted to the Employee will vest as
determined in good faith by the Board of Directors based on the percentage of
goals and objectives achieved by the Employee and the Company.

(b) The Employee shall become physically or mentally disabled so that the
Employee is unable substantially to perform his services hereunder for (1) a
period of 120 consecutive days, or (2) for shorter periods aggregating 180 days
during any twelve-month period. Notwithstanding such disability the Company
shall continue to pay the Employee his Base Salary through the date of such
termination. In addition, the Employee shall be entitled to a pro-rata annual
performance bonus with respect to the fiscal year of the Company during which
such termination occurs. Upon termination for such disability, Time-Vesting
Equity Awards previously granted to the Employee shall become immediately
exercisable and remain exercisable through their original terms with full rights
as if the Employee’s employment had not terminated. All equity awards, other
than the Time-Vesting Equity Awards, previously granted to the Employee will
vest as determined in good faith by the Board of Directors based on the
percentage of goals and objectives achieved by the Employee and the Company.

(c) By the Company for Cause. If the Employee acts, or fails to act, in a manner
that provides Cause for termination, the Company may immediately terminate the
Employee’s employment upon notice given by the Company to the Employee. For
purposes of this Agreement, the term “Cause” means (1) the Employee’s indictment
for, or conviction of, a felony or other crime involving moral turpitude, or any
crime or serious offense involving money or other property which constitutes a
felony in the jurisdiction involved, (2) the Employee’s willful and continual
neglect or failure to discharge duties (including fiduciary duties),
responsibilities and obligations with respect to the Company hereunder; provided
such neglect or failure remains uncured for a period of 30 days after written
notice describing the same is given to the Employee; provided that isolated and
insubstantial neglect or failures shall not constitute Cause hereunder, (3) the
Employee’s violation of any of the non-competition provisions of Section 5
hereof or the Employee’s breach of any confidentiality provisions contained in
Exhibit A hereto, or (4) any act of fraud or embezzlement by the Employee
involving the Company or any of its Affiliates.

 

7. Termination by the Employee.

The Employee may terminate this Agreement on written notice to the Company in
the event of a material breach of the terms of this Agreement by the Company and
such

 

-5-



--------------------------------------------------------------------------------

breach continues uncured for 30 days after written notice of such breach is
first given; provided, however, it shall constitute the termination of this
Agreement if such breach is for the payment of money and continues uncured for
ten days after written notice of such breach is given. Such termination by
Employee is deemed to follow a “Constructive Termination” by Company. The
Employee may also terminate this Agreement upon written notice to the Company if
any one or more of the following shall occur, each of which is also deemed a
“Constructive Termination”:

(a) loss of any material duties or authority of the Employee, and such loss
continues for 30 days after written notice of such loss is given to the Company;

(b) a relocation of the Employee’s place of employment to a location beyond a
25-mile radius of the Company’s office at 352 Knotter Drive, Cheshire,
Connecticut 06410;

(c) the Company shall make a general assignment for benefit of creditors; or any
proceeding shall be instituted by the Company seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking entry of an order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property or the Company shall take any corporate action to authorize any
of the actions set forth above in this subsection 7(c);

(d) an involuntary petition shall be filed or an action or proceeding otherwise
commenced against the Company seeking reorganization, arrangement or
readjustment of the Company’s debts or for any other relief under the Federal
Bankruptcy Code, as amended, or under any other bankruptcy or insolvency act or
law, state or federal, now or hereafter existing and shall remain undismissed or
unstayed for a period of 30 days;

(e) a receiver, assignee, liquidator, trustee or similar officer for the Company
or for all or any part of its property shall be appointed involuntarily; or

(f) a material breach by the Company of any other material agreement with the
Employee and such breach continues uncured for 30 days after written notice of
such breach is first, given; provided, however, it shall constitute the
termination of this Agreement if such breach is for the payment of money and
continues uncured for ten days after written notice of such breach is first
given.

 

8. Termination Following a Change in Control.

In addition to the above, during the period commencing on the six month
anniversary of a Change in Control (as defined in Section 14) of the Company and
ending on the two year anniversary of such Change in Control, except for
subsections 8(b), 8(c), 8(d), 8(e) and 8(f) with respect to which the period
shall commence immediately upon a Change in Control, the Employee may terminate
this Agreement upon expiration of 90 days’ prior written notice if “Good Reason”
exists for the Employee’s termination.

 

-6-



--------------------------------------------------------------------------------

For this purpose, termination by the Employee for “Good Reason” shall mean a
termination by the Employee of his employment hereunder following the
occurrence, without his prior written consent, of any of the following events,
unless the Company fully cures all grounds for such termination within 30 days
after the Employee’s notice:

(a) any material adverse change in the Employee’s authority, duties, titles or
offices (including reporting responsibility), or any significant increase in the
Employee’s business travel obligations, from those existing immediately prior to
the Change in Control or other material breach of this Agreement by Company;

(b) a relocation of the Employee’s place of employment to a location beyond a
25-mile radius of the Company’s office at 352 Knotter Drive, Cheshire,
Connecticut 06410;

(c) a material diminution of the Employee’s compensation and benefits provided
for in Section 3;

(d) any failure by the Company to continue in effect any compensation plan in
which the Employee participated immediately prior to such Change in Control and
which is material to the Employee’s total compensation, including but not
limited to the Company’s stock option, bonus and other plans or any substitute
plans adopted prior to the Change in Control, unless an equitable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or any failure by the Company to continue the Employee’s
participation therein (or in such substitute or alternative plan) on a basis no
less favorable to the Employee, both in terms of the amount of benefits provided
and the level of the Employee’s participation relative to other participants, as
existed immediately prior to such Change in Control;

(e) any failure by the Company to continue to provide the Employee with benefits
substantially similar, taken as a whole, to those enjoyed by the Employee under
any of the Company’s retirement, life insurance, medical, health and accident,
or disability plans, programs or arrangements in which the Employee was
participating immediately prior to such Change in Control, the taking of any
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Employee of any perquisite enjoyed by the
Employee at the time of such Change in Control, or the failure by the Company to
maintain a vacation policy with respect to the Employee that is at least as
favorable as the vacation policy (whether formal or informal) in place with
respect to the Employee immediately prior to such Change in Control; or

(f) the failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the assets of the Company upon a merger, consolidation, sale or similar
transaction.

 

9. Severance and Benefit Continuation.

(a) Termination for Cause. If the Company terminates this Agreement for Cause
pursuant to Section 6(c) hereof, or if the Employee terminates this Agreement

 

-7-



--------------------------------------------------------------------------------

other than in accordance with Section 7 following a Constructive Termination or
for Good Reason under Section 8 hereof, no severance or benefit continuation
provisions shall apply, provided however that the Employee shall have the same
opportunity to continue group health benefits at the Employee’s expense in
accordance with the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) as is available generally to other employees terminating employment
with the Company.

(b) Termination for Death or Disability. In the event of termination of this
Agreement pursuant to Section 6(a) or 6(b) by reason of the death or disability
of the Employee, in addition to the Base Salary payments and pro-rata annual
performance bonus provided for in paragraph (a) or (b) of Section 6, as
applicable, the Company shall continue to provide all benefits subject to COBRA
at its expense with respect to the Employee and his dependents for the maximum
period provided by COBRA.

(c) Involuntary Termination Other Than for Cause, Voluntary Termination
Following Constructive Termination, or Non-Renewal by the Company. If (1) the
Company terminates this Agreement other than pursuant to Section 6 hereof,
(2) the Employee terminates this Agreement in accordance with Section 7
following a Constructive Termination, or (3) at the end of the Term of this
Agreement the Employee shall cease to be employed by the Company in the capacity
of the Executive Vice President and Head of Research by reason of the Company’s
decision not to continue to employ the Employee in such position at least on
terms substantially similar to those set forth herein, except where the
Employee, with the Employee’s consent, is either promoted by the Company or is
transferred laterally within the Company or its Affiliates (“Non-Renewal”), and
in each case the termination of employment does not occur within two years
following the consummation of a Change in Control of the Company, then:

(i) the Company shall pay the Employee the amount (the “Severance Payments”)
equal to the sum of the Employee’s Base Salary at the time of his termination of
employment plus the greater of (a) average bonus received by the Employee for
the two years preceding the year in which his termination of employment occurs
or (b) the amount equal to the bonus target as determined by the Company for the
year in which the termination of employment occurs. Such Severance Payment will
be paid in equal portions in accordance with the Company’s normal payroll
practices, over a one year period (the “Severance Period”);

(ii) all Company employee benefit plans and programs (including, but not limited
to, the plans and programs set forth in Section 3(e)), other than participation
in any Company tax-qualified retirement plan, applicable to the Employee shall
be continued for the Severance Period (or, if such benefits are not available,
or cannot be provided due to applicable law, the Company shall pay the Employee
a lump sum cash amount equal to the after-tax economic equivalent thereof,
provided that with respect to any benefit to be provided on an insured basis,
such lump sum cash value shall be the present value of the premiums expected to
be paid for such coverage, and with respect to other benefits, such value shall
be the present value of the expected cost to the Company of providing

 

-8-



--------------------------------------------------------------------------------

such benefits). In the case of all benefits subject to COBRA, the Company shall
continue to provide such benefits at its expense with respect to the Employee
and his dependents for the maximum period provided by COBRA; and

(iii) all Time-Vesting Equity Awards previously granted to the Employee shall
fully and immediately vest and become exercisable immediately prior to such
termination of employment, and shall remain exercisable through their original
term with full rights as if the Employee’s employment had not terminated. All
equity awards, other than the Time-Vesting Equity Awards, previously granted to
the Employee will vest as determined in good faith by the Board of Directors
based on the percentage of goals and objectives achieved by the Employee and the
Company.

(d) Involuntary Termination Other Than for Cause, Voluntary Termination
Following Constructive Termination or for Good Reason, or Non-Renewal by the
Company, Upon a Change in Control. In the event (1) the Company terminates this
Agreement other than pursuant to Section 6 hereof, (2) the Employee terminates
this Agreement for Good Reason under Section 8 hereof, or (3) there is a
Non-Renewal by the Company, and in each case the termination of employment or
the Non-Renewal occurs within two years following the consummation of a Change
in Control of the Company, then:

(i) the Company shall pay the Employee a cash lump sum immediately upon such
termination of employment equal to two times the Severance Payments;

(ii) all Company employee benefit plans and programs (including, but not limited
to, the plans and programs set forth in Sections 3(e), other than participation
in any Company tax-qualified retirement plan, applicable to the Employee shall
be continued for two years from the date of such termination of employment (or,
if such benefits are not available, or cannot be provided due to applicable law,
the Company shall pay the Employee a lump sum cash amount equal to the after-tax
economic equivalent thereof, provided that with respect to any benefit to be
provided on an insured basis, such lump sum cash value shall be the present
value of the premiums expected to be paid for such coverage, and with respect to
other benefits, such value shall be the present value of the expected cost to
the Company of providing such benefits). In the case of all benefits subject to
COBRA, the Company shall continue to provide such benefits at its expense with
respect to the Employee and his dependents for the maximum period provided by
COBRA; and

(iii) all Time-Vesting Equity Awards previously granted to the Employee shall
fully and immediately vest and become exercisable immediately prior to such
termination of employment, and shall remain exercisable through their original
term with full rights as if the Employee’s employment had not terminated. All
equity awards, other than the Time-Vesting Equity Awards, previously granted to
the Employee will vest as determined in good faith by the

 

-9-



--------------------------------------------------------------------------------

Board of Directors based on the percentage of achieved goals and objectives by
the Employee and the Company.

(e) The payments provided in Section 9(c) and 9(d) are intended as enhanced
severance for a termination by the Company or the Employee in the circumstances
provided. As a condition of receiving such payments, the Employee shall first
execute and deliver a general release of all claims against the Company, its
Affiliates, agents and employees (other than any claims or rights pursuant to
this Agreement or pursuant to equity or employee benefit plans), in a form and
substance reasonably satisfactory to the Company.

(f) It is intended that this Agreement replace the Old Employment Agreement, and
the parties accordingly agree that the Employee was not entitled to any
compensation or acceleration of vesting and exercisability of any stock options
or stock awards (or similar equity rights) by virtue of the cancellation of the
Old Employment Agreement, notwithstanding any provision thereof.

 

10. Cooperation.

Following his termination of employment, the Employee agrees to cooperate with,
and assist, the Company to ensure a smooth transition in management and, if
requested by the Company, will make himself available to consult during regular
business hours at mutually agreed upon times for up to a three month period
thereafter. At any time following his termination of employment, the Employee
will provide such information as the Company may reasonably request with respect
to any Company-related transaction or other matter in which the Employee was
involved in any way while employed by the Company. The Employee further agrees,
during the Term of this Agreement and thereafter, to assist and cooperate with
the Company in connection with the defense or prosecution of any claim that may
be made against, or by, the Company or its Affiliates, in connection with any
dispute or claim of any kind involving the Company or its Affiliates, including
providing testimony in any proceeding before any arbitral, administrative,
judicial, legislative or other body or agency. The Employee shall be entitled to
reimbursement for all properly documented expenses incurred in connection with
rendering services under this Section, including, but not limited to,
reimbursement for all reasonable travel, lodging, meal expenses and legal fees,
and, in addition, in the event the Employee is not receiving any Severance
Payments under Section 9(c), the Employee shall be entitled to a per diem amount
for his services equal to twice his then most recent annualized Base Salary
under this Agreement, divided by 240 (business days).

 

11. Indemnification.

The Company shall indemnify the Employee, to the maximum extent permitted by
applicable law, against all costs, charges and expenses incurred or sustained by
the Employee in connection with any action, suit or proceeding to which the
Employee may be made a party by reason of being an officer, Director, employee
of the Company or of any subsidiary or Affiliate of the Company, or consultant
pursuant to Section 10 above. The Company shall provide, at its expense,
Directors and Officers insurance for the

 

-10-



--------------------------------------------------------------------------------

Employee in amounts reasonably satisfactory to the Employee, to the extent such
insurance is available at reasonable rates, which determination shall be made by
the Board of Directors.

 

12. Excise Tax.

If any payments or benefits made in respect of this Agreement, or otherwise in
respect of the Employee’s employment or termination of employment with the
Company, become subject to the excise tax described in Section 4999 of the
Internal Revenue Code of 1986 (or any successor to such section) and exceed the
safe harbor amount as provided therein by at least ten (10%) percent, the
Company shall make a special payment to the Employee sufficient, on an after-tax
basis (taking into account federal, state and local income, employment and
excise taxes and related interest and penalties), to put the Employee in the
same position as would have been the case had no such excise taxes been
applicable to any payments or benefits provided in this Agreement or otherwise
in respect of the Employee’s employment or termination of employment with the
Company. Any such special payment shall be made prior to the time any excise tax
is payable by the Employee (through withholding or otherwise). The determination
of whether any payment is subject to an excise tax and, if so, the amount to be
paid by the Company to the Employee and the time of payment shall be made by an
independent auditor selected jointly by the Company and the Employee and paid by
the Company, provided that the determination of any relevant tax authority shall
ultimately govern if different from such auditor’s determination. Unless the
Employee agrees otherwise in writing, the auditor shall be a nationally
recognized public accounting firm that has not, during the two years preceding
the date of its selection, acted in any way on behalf of the Company or any of
its Affiliates. If the Employee and the Company cannot agree on the firm to
serve as the auditor under this Section, then the Employee and the Company shall
each select one accounting firm and those two firms shall jointly select the
accounting firm to serve as the auditor.

 

13. No Mitigation.

The Employee shall not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor shall the
amount of any payment provided for hereunder be reduced by any compensation
earned by the Employee as the result of employment by another employer after the
date of termination of employment by the Company.

 

14. Definitions.

As used herein, the following terms have the following meaning:

(a) “Affiliate” means and includes any person, corporation or other entity
controlling, controlled by or under common control with the corporation in
question.

(b) “Change in Control” means the occurrence of any of the following events:

(i) Any Person, other than the Company, its affiliates (as defined in Rule 12b-2
under the Exchange Act) or any Company employee benefit plan (including

 

-11-



--------------------------------------------------------------------------------

any trustee of such plan acting as trustee), is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 40%
of the combined voting power of the then outstanding securities entitled to vote
generally in the election of Directors (“Voting Securities”) of the Company, or

(ii) Individuals who constitute the Board of Directors of the Company (the
“Incumbent Directors”) as of the beginning of any twenty-four month period (not
including any period prior to the date of this Agreement), cease for any reason
to constitute at least a majority of the Directors. Notwithstanding the
foregoing, any individual becoming a Director subsequent to the beginning of
such period, whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least two-thirds of the Directors then
comprising the Incumbent Directors, shall be considered an Incumbent Director;
or

(iii) Consummation by the Company of a recapitalization, reorganization, merger,
consolidation or other similar transaction (a “Business Combination”), with
respect to which all or substantially all of the individuals and entities who
were the beneficial owners of the Voting Securities immediately prior to such
Business Combination (the “Incumbent Shareholders”) do not, following
consummation of all transactions intended to constitute part of such Business
Combination, beneficially own, directly or indirectly, 50% or more of the Voting
Securities of the corporation, business trust or other entity resulting from or
being the surviving entity in such Business Combination (the “Surviving
Entity”), in substantially the same proportion as their ownership of such Voting
Securities immediately prior to such Business Combination; or

(iv) Consummation of a complete liquidation or dissolution of the Company, or
the sale or other disposition of all or substantially all of the assets of the
Company, other than to a corporation, business trust or other entity with
respect to which, following consummation of all transactions intended to
constitute part of such sale or disposition, more than 50% of the combined
Voting Securities is then owned beneficially, directly or indirectly, by the
Incumbent Shareholders in substantially the same proportion as their ownership
of the Voting Securities immediately prior to such sale or disposition.

For purposes of this definition, the following terms shall have the meanings set
forth below:

(A) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act;

(B) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended;
and

(C) “Person” shall have the meaning as used in Sections 13(d) and 14(d) of the
Exchange Act.

 

-12-



--------------------------------------------------------------------------------

(c) “Company’s Field of Interest” means the primary businesses of the Company as
described in the Company’s then most-recent filings with the Securities and
Exchange Commission during the Employee’s employment hereunder and as determined
from time to time by the Board of Directors during the Term hereof and which
shall be limited to businesses involving products or product candidates directly
or indirectly competitive to the Company’s products or product candidates with
respect to which the Company prior to or on the date of Employee’s termination
has commenced clinical trials or animal testing.

 

15. Representations by Employee.

The Employee represents and warrants that he has full right, power and authority
to execute the terms of this Agreement; this Agreement has been duly executed by
the Employee and such execution and the performance of this Agreement by the
Employee does not result in any conflict, breach or violation of or default
under any other agreement or any judgment, order or decree to which the Employee
is a party or by which he is bound. The Employee acknowledges and agrees that
any material breach of the representations set forth in this Section will
constitute Cause under Section 6.

 

16. Arbitration.

Any controversy or claim arising out of or relating to this Agreement or the
breach thereof (including, without limitation, disputes under Title VII, the
ADEA, the ADA and other state and federal discrimination or employment laws)
shall be settled by arbitration in Connecticut, in accordance with the
employment dispute rules then existing of the American Arbitration Association,
and judgment upon the award rendered may be entered in any court having
jurisdiction thereof. The parties shall be free to pursue any remedy before the
arbitrator that they shall be otherwise permitted to pursue in a court of
competent jurisdiction. The award of the arbitrator shall be final and binding.
The costs of the American Arbitration Association and the arbitrator will be
borne equally by the Company and the Employee, subject to the provisions of
Section 17. Nothing contained herein, however, shall limit the right of the
Company or any of its Affiliates to seek equitable or other relief from any
court of competent jurisdiction for violation of any provision of Sections 4 and
5.

 

17. Legal Costs.

If the Employee institutes any legal action to enforce his rights under, or to
recover damages for breach of, this Agreement, and the Employee prevails, he
shall be entitled to recover from the Company any actual expenses for attorney’s
fees and disbursements incurred by the Employee. If any payment or benefits made
to or in respect of the Employee pursuant to this Section 17 becomes subject to
any tax, the Company shall make a special payment to the Employee sufficient, on
an after-tax basis (taking into account federal, state and local taxes and
related interest and penalties), to put the Employee in the same position as
would have been the case had no such taxes been applicable to any payments or
benefits provided in this Section.

 

-13-



--------------------------------------------------------------------------------

18. Notices.

All notices, requests, consents and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if sent by private overnight mail service (delivery confirmed by such
service), registered or certified mail (return receipt requested and received),
telecopy (confirmed receipt by return fax from the receiving party) or delivered
personally, as follows (or to such other address as either party shall designate
by notice in writing to the other in accordance herewith):

If to the Company:

Thomas I.H. Dubin, Esq.

Senior Vice President and General Counsel

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, Connecticut 06410

Telephone:    (203) 272-2596

Fax:               (203) 271-8199

If to the Employee:

Stephen P. Squinto

Alexion Pharmaceuticals, Inc.

352 Knotter Drive

Cheshire, Connecticut 06410

Telephone:    (203) 272-2596

Fax:               (203) 271-8199

 

19. General.

(a) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to agreements made and to
be performed entirely in Connecticut by Connecticut residents.

(b) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.

(c) This Agreement may be amended, modified, superseded, canceled, renewed or
extended, and the terms or covenants hereof may be waived, only by a written
instrument executed by the parties hereto, or in the case of a waiver, by the
party waiving compliance. The failure of a party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by a party of the breach of any term
or covenant contained in this Agreement,

 

-14-



--------------------------------------------------------------------------------

whether by conduct or otherwise, or any one or more or continuing waivers of any
such breach, shall constitute a waiver of the breach of any other term or
covenant contained in this Agreement

(d) This Agreement shall be binding upon the legal representatives, heirs,
distributees, successors and assigns of the parties hereto. The Company may not
assign its rights and obligation under this Agreement without the prior written
consent of the Employee, except to a successor of substantially all the
Company’s business which expressly assumes the Company’s obligations hereunder
in writing. In the event of a sale of all or substantially all of the assets of
the Company, the Company shall use its best efforts to cause the purchaser to
expressly assume this Agreement. The Employee may not assign, transfer, alienate
or encumber any rights or obligations under this Agreement, except by will or
operation of law, provided that the Employee may designate beneficiaries to
receive any payments permitted under the terms of the Company’s benefit plans.

(e) If any portion or provision of this Agreement shall to any extent be
declared illegal or unenforceable by a court of competent jurisdiction, then the
remainder of this Agreement, or the application of such portion or provision in
circumstances other than those as to which it is so declared illegal or
unenforceable, shall not be affected thereby, and each portion and provision of
this Agreement shall be valid and enforceable to the fullest extent permitted by
law.

 

-15-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ALEXION PHARMACEUTICALS, INC.

By:

  /s/ Leonard Bell   Leonard Bell, M.D.

By:

 

/s/ Stephen P. Squinto

 

Stephen P. Squinto, Ph.D.

 

-16-



--------------------------------------------------------------------------------

EXHIBIT A / APPENDIX A

References in this Agreement to “Exhibit A” or “Appendix A” mean the Proprietary
Information and Inventions Agreement entered into between the Company and the
Employee, as the same may have been or may later be amended.